Exhibit Agreement for Change of Control And Recapitalization Of Paxton Energy, Inc. This Agreement (the “Agreement”) is entered into effective March 17, 2010 by and amongCharles Volk (‘Volk”), Paxton Energy, Inc., a Nevada corporation (“Paxton”), Robert Freiheit (“Freiheit”) and Tom Manz (“Manz”). The parties have agreed that it would be beneficial to institute a change of control and recapitalization of Paxton.Effective upon the satisfaction of the conditions precedent set forth belowFreiheit and Manz will resign as directors and officers of Paxton and be replaced by Volk, Jim Burden, and Cliff Henry.As preliminary steps to undertaking this transaction, Paxton represents to Volk that Paxton has obtained the agreement of the substantial majority of the holders of: (i) $637,689 of registration and accrued interest debt, and (ii) 1,644,250 common stock purchase options to settle for shares of common stock.In consideration of the following representations, promises, and undertakings, the parties agree as follows: 1.The Current Board of Directors will adopt the following resolutions:(i)reverse split of the Company’s current outstanding stock of 23,586,139 shares to 7,862,070 shares, (ii) conversion of the $637,869 registration and accrued interest debt accrued through June 30, 2009 to restricted common shares at the rate of $0.05 per share or a total issuance of 12,757,380 shares, (iii)conversion of the current total options outstanding of 1,644,250 options to common stockon a 1 for 1 basis for a total issuance of 1,644,250 restricted common shares, (iv) approve the issuance, upon appointment of Henry and Burden, of 300,000 shares of restricted common stock of Paxton each after completing items (i) through (iii) set forth above whereby the total issued and outstanding would be 22,863,700 shares with no warrants or options outstanding and debt would be reduced by $637,869. (vi) a second reverse split of the issued and outstanding shares of Paxton of approximately a one for 2.8 reverse (or whatever reverse is necessary) of the common stock consolidation so that the total shares outstanding would then be 10,000,000 (or one reverse split to achieve the same outcome). 2.Paxton represents that it will obtain the agreement of the holders of $300,000 of secured debt, Robert Freiheit, holder of $15,000 of unsecured debt and Tom Manz, holder of $15,000 of unsecured debt (and will provide an executed copy of such Agreement with the holders to Volk) to grant to Paxton a six month extension for the payment of the debt to August 31, 2010 in exchange for bringing interest current on the debt through January 31,2010 ( a total of $24,787.40) and for the right of the Holders of the secured debt to convert their notes into Paxton common stock on the same terms as the private placement offering of 20,000,000 shares at $.15 except if converted and to the extent legally permissablethe common stock will be issued without restriction, as set forth below in section 4. 1 3.Paxton, Freiheit, and Manz shall take the following actions after completion of Board Resolutions in Section 1 and after obtaining the agreement of Secured Debt Holders: (i) Manz shall resign as a director of Paxton, (ii) Freiheit shall elect Volk and James Burden as directors to fill the vacancies created by Manz’s resignation and the earlier resignation of the former director who resigned, (iii) Freiheit then shall resign as a director and officer, (iv) Volk and Burden shall elect Cliff Henry as a director to fill the vacancy created by Manz’s resignation.Volk, Burden, and Henry are referred to below as the “New Board of Directors.” Freiheit, Manz and Paxton will sign appropriate mutual release agreements whereby Freiheit and Manz willrelease any claims Freiheit or Manz have against Paxton except for the debt and share delivery owed them as described above and Paxton will release any claims it may have against Freiheit and Manz except by reason fraud, gross negligence or willful conduct 4.The New Board of Directors shall take the following minimum actions following election and acceptance of the directorships: (i) take all reasonable and necessary actions to complete the corporate actions approved in the resolutions adopted by the prior Board of Directors,(ii) approve and complete a $200,000 convertible note placement with $25,000 of the proceeds delivered to Hansen Barnett and Maxwell enabling a completion of the 2009 audit, (iii) approve 62,700,000 newly-issued, post stock-consolidation shares of its common stock toVolk, registered in whatever persons Volkdesignate so long as Paxton receives, in exchange for the issuance, properties and assets which have at least a $2,000,000 tangible net worth, produce an annual net cash flow to Paxton of at least $1,000,000 and are audited in a manner meeting SEC requirements, (iv) approve 3,300,000shares to the Investment Banker of Paxton (v) a Rule 506 private placement ofup to 4,000,000 Units at $0.05 a Unit, each Unit consisting of one newly-issued, post stock-consolidation share ofcommon stock and one-half a Common Stock Purchase Warrant exercisable at $0.15 for payment of transaction expenses and regulatory filings, including $25,000 delivered to Hansen Barnett and Maxwell enabling a completion of the 2009 auditandfollowed by a second Rule 506 private placement of up to 20,000,000 Units at $0.15 a Unit, each Unit consisting of one newly-issued, post stock-consolidation share of common stock and one-half a post stock-consolidation share of Common Stock Purchase Warrant exercisable at $0.45 to be issued in exchange for up to$3,200,000to be wire-transferred or deposited to the Thomas J. Kenan Client Trust Account, maintained by Kenan at BancFirst in Oklahoma City, Oklahoma (wire transfer instructions will be provided by Kenan), this $3,200,000 to be referred to herein as the “FTB&K Escrow Account”.
